Citation Nr: 0008564	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for pyelonephritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, which denied the veteran's claim for a 
compensable evaluation for pyelonephritis.  The claim was 
subsequently transferred to the jurisdiction of the St. 
Petersburg, Florida Regional Office (RO), and a 10 percent 
evaluation was granted in June 1999.

The veteran has not indicated that he is satisfied with the 
higher rating; thus, the claim for an increased rating for 
pyelonephritis is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


REMAND

The veteran was granted service connection for 
pyelonephritis, effective in 1946 as noncompensable.  He 
claims that his symptoms have increased in severity.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

During the pendency of the veteran's claim, regulations 
governing the evaluation of diseases of the genitourinary 
system were amended, effective January 1994.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
Accordingly, the veteran's disability rating must be examined 
under both former and current applicable criteria, and the 
more favorable result applied.

This claim was previously before the Board in December 1997, 
when a remand opinion was issued.  In that opinion, the Board 
found that issues of secondary service connection for 
prostate cancer, urinary retention, and kidney stones were 
raised by the record and, since there was real potential that 
the conclusions reached in the service connection claims 
would impact the rating for the service-connected 
pyelonephritis (Hoyer v. Derwinski, 1 Vet. App. 180 (1991); 
Harris v. Derwinski, 1 Vet. App. 180 (1991)), the RO was 
instructed to adjudicate the raised, inextricably intertwined 
issues of secondary service connection.  While the RO ordered 
a VA examination as requested, the secondary service 
connection issues were not adjudicated.  

The Board further notes that, while a VA genitourinary 
examination was performed in March 1999 as requested by the 
December 1997 remand, the examination was incomplete.  
Specifically, the report consists entirely of the recitation 
of history and subjective complaints provided by the veteran, 
and no laboratory tests were performed.  The examination 
report does note that the veteran has urinary incontinence 
and wears pads.  The veteran gave a history of passing 
urinary stones on five occasions.  He also gave a history of 
evaluation at the VA Medical Center (VAMC) showing adequate 
kidney functioning, but inadequate functioning of the urinary 
tract.  He also reported post-void residual.  Based on 
history provided by the veteran, the examiner concluded that 
the veteran's current urinary difficulty, post-void residual 
and bladder outlet obstruction "could have been caused" by 
the pyelonephritis in service, and that the veteran's 
pyelonephritis "could well be associated with" his urinary 
stones.  The examiner added that prostate cancer was 
"totally not connected in a causative way" with 
pyelonephritis.  It is the Board's judgment that, while it is 
clear that the opinion provides no support for the veteran's 
claim of secondary service connection for prostate cancer, 
and the question of urinary retention goes more toward rating 
the veteran's pyelonephritis rather than  establishing 
service connection for a separate disability, the examiner 
failed to answer the questions relevant to the secondary 
service connection claims for urinary retention and urinary 
stones as posed: Whether it is at least as likely as not (a 
50 percent or more likelihood) that the additional 
disabilities in question were caused or aggravated by 
service-connected pyelonephritis.  The examiner also did not 
indicate whether the claims file was reviewed.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain any additional 
VAMC treatment records pertaining to the 
veteran's genitourinary disability, and 
should associate such records with the 
claims file.

2.  The veteran should be scheduled for a 
VA genitourinary examination, for the 
purpose of determining the current 
severity of his service-connected 
pyelonephritis and the etiology and 
extent of any urinary retention and 
urinary stones that may be present.   

The examiner is asked to perform any 
tests and studies necessary to obtain the 
following information:  (1) whether the 
veteran has any indication of renal 
dysfunction as evidenced by albumin, with 
or without hyaline casts, in the urine, 
and/or granular casts or red blood cells; 
or whether the veteran has transient or 
slight edema or hypertension, and if so, 
to what degree; (2) whether the veteran 
has any indication of voiding dysfunction 
as evidenced by urine leakage, frequency 
or obstructed voiding, and, if so, 
whether it is at least as likely as not 
that these symptoms are etiologically 
linked to the service-connected 
disability; (3) if there is evidence of 
urine leakage, the examiner should ask 
the veteran how often absorbent materials 
must be changed per day; (4) if there is 
urinary frequency, the examiner should 
ask the veteran how often voiding occurs 
during daytime and night time; (5) if 
there is obstructed voiding, the examiner 
should perform appropriate tests to 
determine the extent of the obstructive 
symptomatology; and (6) the examiner 
should obtain a thorough history from the 
veteran regarding frequency of urinary 
tract infections in recent years, 
including whether any hospitalization was 
required, and treatment performed.

The examiner must also answer the 
following question: Whether it is at 
least as likely as not ( 50 percent or 
more likelihood) that any urinary 
retention or urinary stones that are 
present (including a history of such) 
were caused or aggravated by the 
veteran's service-connected 
pyelonephritis.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim for an increased 
evaluation for pyelonephritis, under both 
the former and current applicable 
criteria.  The RO should also adjudicate 
the inextricably intertwined claims of 
service connection for prostate cancer, 
urinary retention and kidney or urinary 
stones.  If service connection is awarded 
for any of these disorders, an 
appropriate evaluation should be 
assigned.  If service connection is 
denied, the veteran must be provided 
notice of the decision and be appraised 
of his appellate rights.  If he appeals 
that decision, a statement of the case 
relevant to the issue of secondary 
service connection must be provided, 
along with an opportunity to perfect that 
appeal.  In evaluating the 
pyelonephritis, as well as any 
disabilities for which secondary service 
connection is granted, the RO should 
consider, not only the criteria for renal 
dysfunction and urinary tract infection 
referenced by 38 C.F.R. § 4.115, 
Diagnostic Code 7504, but also the 
criteria for voiding dysfunction, as this 
appears to be the veteran's predominant 
symptomatology.  The highest evaluation 
should be assigned among these applicable 
criteria.  Following the issuance of a 
decision on these matters, both the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and should be provided an 
appropriate period of time in which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional 
information and afford the veteran his procedural rights, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


